PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,342,268
Issue Date: July 9, 2019
Application No. 15/456,131
Filing or 371(c) Date: March 10, 2017
Attorney Docket No. 20156102701
For: GIRDLE WITH DOUBLE CROTCH CONSTRUCTION


:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the provisions of 37 CFR 1.181, which is being properly treated as a petition under the provisions of 37 CFR 1.182, filed December 22, 2021, requesting issuance of a duplicate Letters Patent in the above-identified application.

The petition is DISMISSED.

The rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition to revive an abandoned application for patent based on unintentional delay or to accept an unintentionally delayed payment of a fee for issuing a patent. In this instance, the fee required by law is $105.  

While it is noted that petitioner has paid a petition fee of $50 the petition fee has been deemed insufficient. An additional fee payment of $55 is required to complete the required fee payment for issuing a duplicate Letters Patent. Since petition in the above-identified application was not accompanied by the full payment of the required fee, no consideration on the merits can be given to the petition until the required fee is received.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642.  


/APRIL M WISE/Paralegal Specialist, Office of Petitions                                                                                                                                                                                                        


    
        
            
    

    
        1 https://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).